—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered November 22, 1994, convicting him of operating a vehicle while under the influence of alcohol as a felony, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his claim that the court violated the terms of the plea agreement by imposing a fine in the amount of $1,000 (see, People v Pellegrino, 60 NY2d 636; People v Molini, 219 AD2d 780).
The defendant’s additional claim, that the County Court erred in denying his motions pursuant to CPL 440.20 and 440.10, is not properly before this Court, inasmuch as he did not obtain leave to appeal from the denial of the motions (see, CPL 450.15; People v Kihm, 143 AD2d 199; People v Gaines, 212 AD2d 727). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.